UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1883



FEDERAL TRADE COMMISSION,

                                              Plaintiff - Appellee,
          versus


DORIAN REED; AUDREY REED,

                                           Defendants - Appellants,
          and


THOMAS MAHER; INTERNET BUSINESS BROADCASTING,
INCORPORATED, a Nevada Corporation,

                                                         Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-98-495-WMN)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorian Reed, Audrey Reed, Appellants Pro Se. Lawrence DeMille-
Wagman, FEDERAL TRADE COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     The Federal Trade Commission (“FTC”) filed an action against

Dorian and Audrey Reed, alleging violations of the Federal Trade

Commission Act.      The district court entered a default judgment

against the Reeds for failing to answer the complaint or file other

defensive pleadings and then entered a final judgment against the

Reeds.    The Reeds appeal, raising no issues concerning the final

judgment, but claiming that the default judgment was inappropriate

because they had served upon the FTC an answer and a motion to

quash.*

     The appropriate remedy for challenging a default judgment is

to file in the district court a motion to set aside the default

judgment.     See Fed. R. Civ. P. 55(c), 60(b).   The Reeds failed to

file such a motion in the district court.    We therefore affirm the

district court’s final judgment without prejudice to the Reeds’

right to file in the district court a motion to set aside the

default judgment.     We deny the Reeds’ motion seeking to stay the

appeal and to remand the case to the district court.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                             AFFIRMED



     *
      The court’s docket sheet does not reflect the filing of this
answer.

                                   2